THIS case was submitted and considered with MacGinnisv. Denver Land Company, 90 Colo. 72, 6 P.2d 919, and the opinion therein is decisive of and controlling in this case, and necessitates a reversal herein. It is, therefore, not necessary for us to determine the right of the City and County of Denver to maintain this action.
The judgment is reversed, and the cause remanded with instruction to the district court to vacate its injunctive order, and dismiss the action at the cost of the City and County of Denver, defendant in error herein.